Name: Commission Implementing Regulation (EU) NoÃ 929/2011 of 16Ã September 2011 on the issue of import licences for applications lodged during the first seven days of September 2011 under the tariff quota opened by Regulation (EC) NoÃ 1385/2007 for poultrymeat
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  animal product
 Date Published: nan

 17.9.2011 EN Official Journal of the European Union L 241/26 COMMISSION IMPLEMENTING REGULATION (EU) No 929/2011 of 16 September 2011 on the issue of import licences for applications lodged during the first seven days of September 2011 under the tariff quota opened by Regulation (EC) No 1385/2007 for poultrymeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 1385/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat (3), and in particular Article 5(6) thereof, Whereas: The applications for import licences lodged during the first seven days of September 2011 for the subperiod from 1 October to 31 December 2011 relate, for some quotas, to quantities exceeding those available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have been lodged for the subperiod from 1 October to 31 December 2011 under Regulation (EC) No 1385/2007 shall be multiplied by the allocation coefficients set out in the Annex hereto. Article 2 This Regulation shall enter into force on 17 September 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 309, 27.11.2007, p. 47. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod from 1.10.2011-31.12.2011 (%) 1 09.4410 0,358059 3 09.4412 0,414957 4 09.4420 0,425319 5 09.4421 10,752749 6 09.4422 0,431293